In a proceeding pursuant to article 78 of CPLR to annul respondent’s determination, dated February 1, 1967, which suspended petitioner’s driver’s license for 30 days as of January 28, 1967 for a violation of former paragraph 3 of subdivision (b) of section 1180 of the Vehicle and Traffic Law (now subd. [d] of said section), petition granted to the extent that the determination is modified, on the law, by reducing the period of suspension to the period of time during which the suspension was in effect, that is, up to February 9, 1967, the time of entry of the order of the Special Term which inter alia stayed the operation of the suspension; and determination confirmed as so modified, without costs. While it may not be said, on this record, that the determination was unsupported by substantial evidence, we believe that, under all the circumstances, suspension of petitioner’s license for 30 days was not warranted. Christ, Acting P. J., Brennan, Hopkins, Benjamin and Martuseello, JJ., concur.